
	
		II
		112th CONGRESS
		1st Session
		S. 1739
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Franken (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the use and distribution of judgment funds
		  awarded to the Minnesota Chippewa Tribe by the United States Court of Federal
		  Claims in Docket Numbers 19 and 188, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minnesota Chippewa Tribe Judgment Fund
			 Distribution Act of 2011.
		2.FindingsCongress finds that—
			(1)on January 22,
			 1948, the Minnesota Chippewa Tribe, representing all Chippewa bands in the
			 State of Minnesota except the Red Lake Band, filed a claim before the Indian
			 Claims Commission in Docket No. 19 for an accounting of all amounts received
			 and expended pursuant to the Act of January 14, 1889 (25 Stat. 642, chapter 24)
			 (referred to in this Act as the Nelson Act);
			(2)on August 2, 1951,
			 the Minnesota Chippewa Tribe, representing all Chippewa bands in the State of
			 Minnesota except the Red Lake Band, filed a number of claims before the Indian
			 Claims Commission in Docket No. 188 for an accounting of the obligation of the
			 Federal Government to each member Band of the Minnesota Chippewa Tribe under
			 various statutes and treaties not covered by the Nelson Act;
			(3)on May 17, 1999, a
			 joint motion for findings in aid of settlement of the claims in Docket No. 19
			 and 188 was filed in the Court of Federal Claims;
			(4)the terms of the
			 settlement were approved by the Court of Federal Claims and final judgment in
			 the matter was entered on May 26, 1999;
			(5)on June 22, 1999,
			 $20,000,000 was transferred to the Department of the Interior and deposited in
			 a trust fund account established for the beneficiaries of the amounts awarded
			 in Docket No. 19 and 188;
			(6)pursuant to the
			 Indian Tribal Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et seq.),
			 Congress must act to authorize the use or distribution of the judgment funds;
			 and
			(7)on October 1,
			 2009, the Minnesota Chippewa Tribal Executive Committee passed Resolution
			 146–09, approving a plan to distribute the judgment funds and requesting that
			 Congress authorize the distribution of the judgment funds in the manner
			 described by the plan.
			3.DefinitionsIn this Act:
			(1)BandsThe
			 term Bands means—
				(A)the Bois Forte
			 Band;
				(B)the Fond du Lac
			 Band;
				(C)the Grand Portage
			 Band;
				(D)the Leech Lake
			 Band;
				(E)the Mille Lacs
			 Band; and
				(F)the White Earth
			 Band.
				(2)Judgment
			 fundsThe term judgment funds means the $20,000,000
			 awarded on May 26, 1999, to the Minnesota Chippewa Tribe by the Court of
			 Federal Claims and transferred to the Secretary for deposit in a trust fund
			 account established for the beneficiaries of Docket No. 19 and 188.
			(3)Minnesota
			 chippewa tribeThe term Minnesota Chippewa Tribe
			 means the Minnesota Chippewa Tribe, composed solely of the Bands.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Loan
			 reimbursements to Minnesota Chippewa Tribe
			(a)In
			 generalThe Secretary may
			 reimburse the Minnesota Chippewa Tribe the amount that the Minnesota Chippewa
			 Tribe contributed for attorneys’ fees and litigation expenses associated with
			 the litigation of Docket No. 19 and 188 in the Court of Federal Claims and the
			 distribution of judgment funds, plus any interest earned on that amount as of
			 the date of payment under this section to the Minnesota Chippewa Tribe.
			(b)Procedure
				(1)In
			 generalTo receive a reimbursement payment under subsection (a),
			 not later than 90 days after the date of enactment of this Act, the Minnesota
			 Chippewa Tribe shall submit to the Secretary a written claim for the
			 reimbursement amount described in that subsection, subject to the condition
			 that the Minnesota Chippewa Tribe certify that the reimbursement expenses
			 claimed have not been reimbursed to the Tribe by any other entity.
				(2)PaymentIf
			 the Minnesota Chippewa Tribe submits a claim to the Secretary in accordance
			 with paragraph (1), the Secretary shall, using the judgment funds, pay to the
			 Minnesota Chippewa Tribe the full reimbursement amount claimed, plus interest
			 on that amount, calculated at the rate of 6.0 percent per year, simple
			 interest, beginning on the date on which the amounts were expended by the Tribe
			 and ending on the date on which the amounts are reimbursed to the Tribe.
				5.Distribution of
			 judgment funds
			(a)Membership
			 rollsNot later than 90 days
			 after the date of enactment of this Act, the Minnesota Chippewa Tribe shall
			 submit to the Secretary an updated membership roll for each Band of the Tribe,
			 each of which shall include the names of all enrolled members of that Band
			 living on the date of enactment of this Act.
			(b)Disbursement of
			 available funds
				(1)Per capita
			 accountAfter the date on which any amounts under section 4 have
			 been disbursed and the Secretary has received the updated membership rolls
			 under subsection (a), the Secretary shall, from the remaining judgment funds,
			 deposit in a per capita account established by the Secretary for each Band, an
			 amount that is equal to $300 for each member of that Band listed on the updated
			 membership roll.
				(2)Remaining
			 amountsIf, after the disbursement described in paragraph (1),
			 any judgment funds remain undisbursed, the Secretary shall deposit in an
			 account established by the Secretary for each Band, which shall be separate
			 from the per capita account described in paragraph (1), all remaining amounts,
			 divided equally among the Bands.
				(c)Use of
			 amounts
				(1)Disbursement of
			 per capita paymentsAny amounts deposited in the per capita
			 account of a Band described in subsection (b)(1) shall be—
					(A)made available to
			 the Band for immediate withdrawal; and
					(B)used by the Band
			 solely for the purpose of distributing 1 $300 payment to each individual member
			 of the Band listed on the updated membership roll.
					(2)Treatment of
			 dependentsFor each minor or dependent member of the Band listed
			 on the updated roll, the Band may—
					(A)distribute the
			 $300 payment to a parent or legal guardian of that dependent Band member;
			 or
					(B)deposit in a trust
			 account the $300 payment of that dependent Band member for the benefit of that
			 dependent Band member, to be distributed under the terms of the trust.
					(d)Unclaimed
			 paymentsIf, on the date that
			 is 1 year after the date on which the amounts described in subsection (b)(1)
			 are made available to a Band, any amounts remain unclaimed, those amounts shall
			 be returned to the Secretary, who shall deposit the remaining amounts in the
			 accounts described in subsection (b)(2) in equal shares for each Band.
			(e)No
			 liabilityThe Secretary shall not be liable for the expenditure
			 or investment of any amounts disbursed to a Band from the accounts described in
			 subsection (b) after those amounts are withdrawn by the Band.
			6.AdministrationAmounts disbursed under this Act—
			(1)shall not be
			 liable for the payment of previously contracted obligations of any recipient,
			 as provided in section 2(a) of Public Law 98–64 (25 U.S.C. 117b(a)); and
			(2)shall be subject
			 to section 7 of the Indian Tribal Judgment Funds Use or Distribution Act (25
			 U.S.C. 1407).
			
